05/04/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0407
                                    _________________



 IN THE MATTER OF:

 A.M.G. and S.M.H.,                                                  ORDER

              Youths in Need of Care.


                                    _________________

       Appellant seeks a second thirty-day extension of time within which to submit a reply
brief. Counsel for Appellant acknowledges this Court’s March 30, 2022 Order stating that
further extensions would not be permitted but explains why additional time is needed in
this case. Counsel advises that the State has been contacted and does not oppose the
request.
       Upon review of counsel’s affidavit, the Court finds good cause for the requested
extension. Given the nature of the case, however, and the Court’s practice to expedite the
submission of dependent-neglect cases, the Court will not permit additional extensions of
time. If the brief is not filed on or before the extended due date, the case will be submitted
on the opening brief and the State’s response.
       IT IS THEREFORE ORDERED that Appellant is granted to and including June 1,
2022, within which to file a reply brief in this matter.




                                                                                Electronically signed by:
                                                                                       Beth Baker
                                                                           Justice, Montana Supreme Court
                                                                                      May 4 2022